 In the Matter ofNASH MOTORS DIVISION OF NASH-KELVINATOR SALESCORPORATION (PHILADELPHIA ZONE)1andINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, LOCAL 585, CIOCase No. 4-R-2008.-Decided June 14, 1946Mr. Geoff rev J. Cuniff,of Philadelphia, Pa., for the Company.Mr Samuel Schervone,of Philadelphia,Pa., for the Union.Mr. Martin E.Rendelman,of counsel to the Board,DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union, United Automobile,Aircraft and Agricultural ImplementWorkers of America, Local 585,CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of NashMotors Division of Nash-Kelvinator Sales Corporation (PhiladelphiaZone), Philadelphia, Pennsylvania, herein called the Company, the Na-tionalLabor Relations Board provided for an appropriate hearing upondue notice before Helen F. Humphrey, Trial Examiner. The hearingwas held at Philadelphia, Pennsylvania, on May 6, 1946. The Companyand the Union appeared and participated. All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues. During the hearing theCompany moved to dismiss the petition and the Trial Examiner referredthe motion to the Board for disposition. For reasons set forth in SectionsIII and IV,infra,themotion is hereby denied. The Trial Examiner'srulingsmade at the hearing are free from prejudicial error and arehereby affirmed. All parties were afforded opportunity to file briefs withthe Board.IName as amended at hearing.68 N L. R B., No. 89651 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNash Motors Division of Nash-Kelvinator Sales Corporation (Phila-delphia Zone), having it office in Philadelphia, Pennsylvania, is en-gaged in the distribution and sale of automobiles and automobile partsthroughout parts of Pennsylvania, New Jersey,Delaware,Maryland,Virginia,West Virginia, and the District of Columbia. The Companyreceives all automobiles it sells and distributes from Kenosha, Wisconsin,and it receives all automobileparts it sells and distributes from Mil-waukee,Wisconsin. Thus far, during the year 1946, the Company's salesof automobile parts werevalued in excessof $100,000.Weare con-cerned in this proceeding with employees of the Company'sparts de-partment, located in Philadelphia, Pennsylvania.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.IITHE ORGANIZATION INVOLVEDInternationalUnion,United Automobile,Aircraft and AgriculturalImplementWorkers of America, Local 585, CIO,isa labor organi-zation admitting to membership employees of the Company.IIITHE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees until theUnion has been certified by the Board in an appropriate unit.In support of its motion to dismiss the Company contends that no evi-dence was introduced to show that the Union represents a substantialnumber of employees in the alleged appropriateunit.It urgesthat thereport to our agent which we regularly cause to be made with respectto a petitioning union'sprima facieshowing of representation shouldhave been placed in evidence, and the failure to do so deprived the Com-pany of due process of law. This argument misconceives the purpose ofthe requirement we impose upon petitioning unions to submit proof ofsubstantiality of showing about the time they file their petitions.Wedemand such proof to ascertain in advance whether there is a likeli-hood that the petitioning union will be selected by the employees itseeks to represent, and this enables us to determine whether to processits petition and set in motion our election machinery.Purely an admin- NASH MOTORS DIVISIONOF NASH-KELVINATOR SALES CORPORATION653istrative expedient which we have adopted to enable us to avoid the dissi-pation of time and effort, this requirement is of no concern to others.Whether or not aunion is thestatutory representative of employees inan appropriate unit is virtually always tested in representation cases byan election by secret ballot. That an administrative report rendered aspart of a preliminary investigation is not introduced into evidence can-not possibly prejudice any party to a representation case. For thesereasons we conclude that the Company has not been deprived of dueprocess of law and that thereis no merit in itsposition.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2(6) and (7)of the Act.IV.THE APPROPRIATE UNITThe Unionseeks a unitlimited to employees working in the ware-house of the Company's parts department. But the Company contendsthatallnon-supervisory employees in the parts department constitutethe appropriate unit. This conflict raises the issue of whether or notthree female clerks, the return for credit clerk, and the order interpretershould be included inthe unit.The duties of these five employees are intimately related to the opera-tions of the parts department as a whole. The three female clerks taketelephone orders, maintain stock records, handle parts within the ware-house when necessary, and in general assist the other employees in theoperation of the parts department. Their duties are performed, mainly,in the parts manager's office located immediately adjacent to the ware-house, and they have occasion to enter the warehouse many times in theperformance of their duties during the course of a business day. Thereturn for credit clerk handles defective parts as well as new partsshipped in error, and when the department is rushed assists the otheremployees.The order interpreter's duties are mainly clerical, but healso acts as counterman within the warehouse whenever the demandsof the department require it. In addition, all the parts department em-ployees are under the same supervision, are paid in the same manner(bi-monthly by check), work within the same area, and enjoy the sameBenefits and privileges. Thata unionhas limited its organizational ac-tivities to an arbitrary grouping of employees does not justify the cre-ation of a separate bargainingunitfor such employees where, as here,they are but an integral part of a larger, more appropriate unit. Accord-ingly,we shall include the employees in dispute in the unit hereinafterfound appropriate.a2Matter of Goodman Manufacturing Company,58N. L R B 531;Matter of Servel, Inc,58 N. L.R B. 5; andMatterof Proximity Manufacturing Company, 56 N.L. R. B 264. 654DECISIONSOF NATIONAL LABOR RELATIONS BOARDWe find that all parts department employees of the Company, in-cluding the three female clerks, the return for credit clerk, and theorder interpreter, but excluding the parts department manager, the out-side parts representatives, and all other supervisory employees with au-thority to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act .3V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot. The Union desiresthat three employees hired since the filing of the petition be declaredineligible to vote. It thus asks,in effect,that eligibility to participate inthe election be determined by a pay-roll period preceding the date thepetitionwasfiled.Thereisno persuasive reason, however,to deviatefrom our customary policy of determining eligibility by means of a cur-rent pay roll.Accordingly,those eligible to vote in the election shall beemployees in the appropriate unit who were employed during the pay-roll period immediately precedingthe date ofthe Direction of Electionherein, subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuanttoArticleIII,Section 9, of National Labor RelationsBoard Rules and Regulations6Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Nash Motors Divi-sion of Nash-Kelvinator Sales Corporation(Philadelphia Zone),Phila-delphia, Pennsylvania,an election by secret ballot shall be conducted asearly as possible,but not later than thirty(30) daysfrom the date ofthisDirection,under the direction and supervision of the Regional Di-rector for the Fourth Region, acting in this matter as agent for theNational Labor Relations Board, and subject toArticleIII,Sections,10 and 11, of said Rules and Regulations,among employees in the unitfound appropriate in SectionIV, above,who were employed during thepay-roll period immediately precedingthe dateof this Direction,includ-8Although we have found appropriate a somewhat larger grouping than that sought by theUnion, we perceive no reason to dismiss the petition, as requested by the Company.In the finalanalysis the dispute between the parties involved no more than the dispositionof certain fringeemployees.Moreover, the Union clearly indicated that it desiredan election even if its pro-posed unit were enlarged by the inclusionof the disputedcategories. NASH MOTORS DIVISION OF NASH-KELVINATOR SALES CORPORATION655ing employees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces oftheUnitedStateswho present themselves inperson at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether or not they desireto be represented by International Union, United Automobile, Aircraftand Agricultural ImplementWorkers of America, Local 585, CIO,for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.